DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,959,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 14, 18-19, 27, 39-40, 42, 44-46, 51-55 and 58-59 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reason for allowance for claims 39 and 52 are set forth in detail in the office action mailed 4/15/2022, claims 27, 40, 42, 44-46, 51-53, and 58-59 are allowable based on dependency on claims 39 and 52. 
Regarding claim 14, the closest prior art being Levy (UD 5,116,227) discloses a method for cleaning a root canal of a tooth (col 2, lines 44-48 discloses the cleaning of the root canal), the method comprising: delivering a treatment liquid into the root canal (col 2, lines 54-60 discloses the irrigation of the tooth canal with a irrigating fluid, specifically irrigating liquid 5 and col 4, lines 6-10 discloses irrigating liquid 5 is introducing into canal 1); inserting a tip of an optical fiber into the treatment liquid within the root canal (see figure 1 and 2, where optical fiber 3 into irrigating liquid 5 and as discussed in col 4, lines 6-14 the fiber 3 is placed within the liquid 5 in the canal 1), the optical fiber extending along a fiber axis (see figures 1 and 2); pulsing laser light along the optical fiber to the tip (col 3, lines 31-40 discloses the laser radiation forming a pulse conducted via the fiber 3) and withdrawing the tip from the root. However, modifying the tip to have “at least a portion of the photoacoustic waves propagating laterally outwardly relative to the fiber axis”, would be non-obvious in view of the disclosed operation and intended use of the invention of Levy which cleans by creating a cavitation zine that is created in front of the lens 4 distanced from the optical fiber is persuasive. As such claim 14 is considered allowable in view of the prior art of record. Claims 18-19 and 54-55 are indicated allowable based on claim dependency on claim 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772